412 F.3d 500
Oliver COCHRAN Appellantv.Steven PINCHAK, Administrator of East Jersey State Prison; Patrick Arvonio, Administrator of East Jersey State Prison; Alfiero Ortiz, Assistant Administrator of East Jersey State Prison; Terrance Moore, Assistant Administrator of East Jersey State Prison; Michael Powers; Dr. Frederick Bauer; Lt. "John" Miller; Sgt. "John" Tarza; Dr. Franklin H. Spirn; Dr. Howard M. Epstein; New Jersey Department of Corrections; Thomas D. Farrell, Supervisor of the Health Services Unit of the New Jersey Department of Corrections; Scott A. Faunce, Administrator of Bayside State Prison; Charles Leone, Assistant Administrator of Bayside State Prison; "Jane" Meritt, Classification Supervisor of Bayside State Prison; "John" Blount, Correction Officer; "John" Alende, Correction Officer; "John" Davenport, Correction Officer; "John" Snell, Correction Officer; Sergeant "John" Perganski, Correction Officer; Sergeant "John" Davis, Correction Officer; Correctional Medical Services; Dr. Hertzel Zackai; Dr. "John" Carlino; Lisa Little, Hospital Administrator for Bayside State Prison; Marge Amodel AppelleesUNITED STATES of America Intervenor.
No. 02-1047.
United States Court of Appeals, Third Circuit.
June 17, 2005.

Before: SCIRICA, Chief Judge, FISHER and ALDISERT, Circuit Judges.
ORDER SUR PETITION FOR PANEL REHEARING
ALDISERT, Circuit Judge.


1
It appearing that the Supreme Court has before it the consolidated cases of United States v. Georgia, No. 04-1203, and Goodman v. Georgia, No. 04-1236, cert granted May 16, 2005, that are appeals from the Court of Appeals for the Eleventh Circuit which discuss Miller v. King, 384 F.3d 1248 (11th Cir.2004), a case relied on by the majority opinion in the within case, it is ORDERED that the Petitions for Panel Rehearing be and are hereby GRANTED, that the opinion and judgment in the within case be VACATED and that the matter be held C.A.V. until such time as the Supreme Court decides the consolidated cases of United States v. Georgia, No. 04-1203, and Goodman v. Georgia, No. 04-1236.